Title: [Tuesday September 3. 1776.]
From: Adams, John
To: 


      Tuesday September 3. 1776.
      General Sullivan, having reduced to Writing the verbal message from Lord Howe, the same was read as follows:
      “The following is the purport of the message of Lord Howe to Congress by General Sullivan.
      That, though he could not at present treat with Congress as such, yet he was very desirous of having a Conference, with some of the members, whom he would consider for the present only as private Gentlemen, and meet them himself as such, at such place as they should appoint.
      That he in conjunction with General Howe, had full Powers, to compromise the dispute between Great Britain and America upon terms Advantageous to both; the Obtaining of which delayed him near two months in England, and prevented his Arrival at this place, before the declaration of Independancy took place:
      That he wished a compact might be settled at this time, when no decisive blow was struck, and neither party could say they were compelled to enter into such Agreement.
      That in case Congress were disposed to treat, many Things, which they had not as yet asked, might and ought to be granted them; and that, if, upon the Conference, they found any probable ground of Accommodation, the Authority of Congress must be afterwards Acknowledged, otherwise the Compact would not be compleat.”
      In this written Statement of the Message it ought to be observed that General Sullivan has not inserted, what he had reported verbally, that Lord Howe had told him “he would sett the Act of Parliament wholly aside, and that Parliament had no right to tax America or meddle with her internal Polity.”
      The Board of War brought in a report, which was read, and a number of Resolutions adopted upon it, which see in the Journal.
     